The COURT.
The demurrer to the complaint was sustained by the court below on the ground that section 103 of the act, entitled “an act to amend part 1 of the Code of Civil Procedure, and each and every title, chapter, article, and section of said part 1, and substituting a new part 1 to take the place thereof in said Code, relating to courts of justice and various officers connected therewith,” approved April 1,1880, was only intended to apply to such justices of the peace as should be elected after it took effect. In this we think the court was in error. There is nothing in the language of the act indicating such intention, and that the legislature in enacting it had in mind the justices of the peace elected at the general State election of 1879, of which the plaintiff was one, is shown by section 110, which reads: “The term of office of justices of the peace shall be two years from the 1st day of January next succeeding their election; provided, that all justices of the peace elected at the general State election of 1879 shall go out of office at the end of one year from the 1st day of January, 1880.” In our opinion, the provisions of the Act of April 1, 1880, applied, from its taking effect, as well to such justices of the peace elected at the general election in 1879 as to those elected subsequently.
*634Judgment reversed and cause remanded with directions to the Court below to overrule the demurrer to the complaint,
Hearing in Bank denied.